DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 August 2022 has been entered. Claims 1-28 are canceled. Claims 29-39 are pending. All rejections not iterated herein have been withdrawn.
Election/Restrictions
Newly submitted claims 36-39 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 29-35, drawn to a lateral flow immune chromatography device comprising a first mixture of two antibodies.
Group II, claim 36, drawn to a lateral flow immune chromatography device comprising a first mixture of a first antibody specific to cardiac troponin and a second antibody specific to heart-type fatty acids binding protein.
Group III, claim 37, drawn to a method of using a lateral flow immune chromatography device comprising a first mixture of a first antibody specific to cardiac troponin and a second antibody specific to heart-type fatty acids binding protein.
Group IV, claim 38, drawn to a lateral flow immune chromatography device comprising a mixture of conjugated antibodies specific to cardiac troponin and conjugated antibodies specific to heart-type fatty acids binding protein.
Group V, claim 39, drawn to a method of preparing a lateral flow immune chromatography device comprising a mixture of conjugated antibodies specific to cardiac troponin and conjugated antibodies specific to heart-type fatty acids binding protein.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and each of group II-III lack unity of invention because even though the inventions of these groups require the technical feature of a lateral flow immune chromatography device of claim 29, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chelobanov et al (RU 113847 U1, citations refer to previously cited translation by Google Patents retrieved on 4/30/2020, 8 pages).  
Chelobanov et al. teach a lateral flow immune chromatographic assay device comprising an immunoassay strip (immunochromatographic test system, claim 1 and see figure). The immunoassay strip has a proximal end and a distal end (e.g., left end and right end, respectively, see figure). Positioned between the proximal end and the distal end is a band (e.g., test strip (12) is between left and right ends, see figure). Positioned between the proximal end and the band is a blood sample loading area of the immunoassay strip (pillow (5) with conjugates for applying the test blood sample, claim 1). When a blood sample is applied to the immunoassay strip, it flows from the sample loading area toward the distal end (e.g., absorption pad (8) located at distal end for creating a fluid flow, claim 1; a blood sample passing through the pillow (5), under the influence of capillary forces, impregnates the band (11), p. 4, par. 6). 
Chelobanov et al. teach a first mixture of two antibodies specific to two different cardiac marker proteins, the first mixture in the sample loading area (pad (5) with conjugates having a zone formed thereon, which contains a conjugate of colloidal gold particles with the first monoclonal mouse antibodies specific for a cardiac fatty acids binding protein, and a conjugate of colloidal gold particles with the first murine monoclonal antibodies specific for troponin I, claim 1; the zone formed on pad (5) with conjugates is made in the form of a single transverse strip (11), and the conjugate of colloidal gold particles with the first monoclonal mouse antibodies specific for the cardiac fatty acids binding protein and the conjugate colloidal gold particles with the first mouse monoclonal antibodies specific for troponin I are a mixture with which band (11) is impregnated, claim 1). Chelobanov et al. teach the blood sample being reactive to the first mixture to form an initial complex (a blood sample passing through the pad (5), under the influence of capillary forces, impregnates the band (11), where the marker proteins present in the blood react with the corresponding protein with monoclonal antibodies labeled with colloidal gold, forming colored immune complexes, antigen-antibody complexes labeled with colloidal gold particles being to form immediately on the conjugate pad (5), p. 4, par. 6).
Chelobanov et al. teach a second mixture of the same two antibodies specific to two different cardiac marker proteins immobilized in the band (test zone formed on chromatographic membrane (7) is made in the form of one transverse test strip (12), and the adsorbed second monoclonal mouse antibodies specific for cardiac fatty acid binding protein and the adsorbed second monoclonal antibodies to troponin I are a mixture, which is saturated with test strip (12), claim 1). Chelobanov et al. teach antibodies of the second mixture are reactive with the initial complex to form an indicator complex (the immune complexes cross the test band (12) and are immobilized by the second monoclonal antibodies and as a result, in the presence of the markers in the blood sample above the threshold value, the test strip (12) turns purple, p. 4, par. 7).
Chelobanov et al. teach the first mixture has each antibody labeled with a color reagent and the test band (12) turns one color in the presence of the markers above a threshold value (colloidal gold particles, claim 1, e.g., purple, p. 4, par. 6-7). Specifically, Chelobanov et al. teach the immune complexes cross the test band (12), are immobilized by the second monoclonal antibodies of the test band (12) and as a result, in the presence of cardiac fatty acids binding protein and/or troponin I in the blood sample above the threshold value, the test band (12) turns purple (p. 4, par. 6-7). Since the test band (12) may turn purple in the presence of cardiac fatty acids binding protein or troponin I, in order for the test band (12) to turn purple in the presence of either cardiac fatty acids binding protein or troponin I, the first mixture must have each antibody labeled with a color reagent that generates the same color.
Group I and each of groups IV-V lack unity of invention because even though the inventions of these groups require the technical feature of a lateral flow immune chromatography device comprising a mixture of two antibodies specific to two different cardiac marker proteins, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chelobanov et al (RU 113847 U1, citations refer to previously cited translation by Google Patents retrieved on 4/30/2020, 8 pages).  
Chelobanov et al. teach a lateral flow immune chromatographic assay device comprising an immunoassay strip (immunochromatographic test system, claim 1 and see figure). Chelobanov et al. teach the first mixture has each antibody labeled with a color reagent that generates the same color (colloidal gold particles, claim 1, e.g., purple, p. 4, par. 6-7). Chelobanov et al. teach a first mixture of two antibodies specific to two different cardiac marker proteins (pillow (5) with conjugates having a zone formed thereon, which contains a conjugate of colloidal gold particles with the first monoclonal mouse antibodies specific for a cardiac protein binding fatty acids, and a conjugate of colloidal gold particles with the first murine monoclonal antibodies specific for troponin I, claim 1; the zone formed on pillow (5) with conjugates is made in the form of a single transverse strip (11), and the conjugate of colloidal gold particles with the first monoclonal mouse antibodies specific for the cardiac protein binding fatty acids and the conjugate colloidal gold particles with the first mouse monoclonal antibodies specific for troponin I are a mixture with which this band is impregnated (11), claim 1).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 36-39 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claim 35 is objected to because of the following informalities:  It appears “at least two of said troponin” should read “at least two of said troponins.”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claim 29 was amended to recite the limitations “positioned between the proximal end and the band is a blood sample loading area of the immunoassay strip” and “a first mixture of two antibodies specific to two different cardiac markers, the first mixture is in the sample loading area”. This introduces new matter because the specification, claims, and drawings as originally filed do not disclose the cited limitations. Specifically, there is no disclosure of a sample loading area that includes a first mixture of two antibodies nor the position of the sample loading area on the strip. The specification at p. 6, ln. 6-8 and p. 10, ln. 6-7, 13-17 discloses steps of blood sample being applied to immunoassay devices comprising a mixture of at least two antibodies or antibody conjugates. Although the specification discloses that sample is applied to an immunoassay device that comprises a mixture of two antibodies, the specification does not describe nor provide support for a sample loading area that itself includes a mixture of two antibodies. Furthermore, the specification at p. 4, ln. 4-6, 9-11 and p. 4, ln 29-p. 5, ln. 2 discloses mixtures of antibodies or antibody conjugates immobilized in an immunoassay test strip as narrow bands. However, the specification does not describe nor provide support for any specific arrangement or position of a sample loading area on an immunoassay strip, such as being positioned between a proximal end and a band. As such, the amended device is not fully described in the specification and the claims are rejected as introducing new matter.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation “said antibodies simultaneously react with said markers in said blood sample”. It is unclear which antibodies are simultaneously reacting with the markers. It is unclear whether the antibodies of the first mixture are simultaneously reacting with the markers, the antibodies of the second mixture are simultaneously reacting with the markers, or another combination of antibodies.
Regarding claim 33, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 29-31 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chelobanov et al. (RU 113847 U1, citations refer to previously cited translation by Google Patents retrieved on 4/30/2020, 8 pages).
Regarding claim 29, Chelobanov et al. teach a lateral flow immune chromatographic assay device comprising an immunoassay strip (immunochromatographic test system, claim 1 and see figure). The immunoassay strip has a proximal end and a distal end (e.g., left end and right end, respectively, see figure). Positioned between the proximal end and the distal end is a band (e.g., test strip (12) is between left and right ends, see figure). Positioned between the proximal end and the band is a blood sample loading area of the immunoassay strip (pillow (5) with conjugates for applying the test blood sample, claim 1). When a blood sample is applied to the immunoassay strip, it flows from the sample loading area toward the distal end (e.g., absorption pad (8) located at distal end for creating a fluid flow, claim 1; a blood sample passing through the pillow (5), under the influence of capillary forces, impregnates the band (11), p. 4, par. 6). 
Chelobanov et al. teach a first mixture of two antibodies specific to two different cardiac marker proteins, the first mixture in the sample loading area (pad (5) with conjugates having a zone formed thereon, which contains a conjugate of colloidal gold particles with the first monoclonal mouse antibodies specific for a cardiac fatty acids binding protein, and a conjugate of colloidal gold particles with the first murine monoclonal antibodies specific for troponin I, claim 1; the zone formed on pad (5) with conjugates is made in the form of a single transverse strip (11), and the conjugate of colloidal gold particles with the first monoclonal mouse antibodies specific for the cardiac fatty acids binding protein and the conjugate colloidal gold particles with the first mouse monoclonal antibodies specific for troponin I are a mixture with which band (11) is impregnated, claim 1). Chelobanov et al. teach the blood sample being reactive to the first mixture to form an initial complex (a blood sample passing through the pad (5), under the influence of capillary forces, impregnates the band (11), where the marker proteins present in the blood react with the corresponding protein with monoclonal antibodies labeled with colloidal gold, forming colored immune complexes, antigen-antibody complexes labeled with colloidal gold particles being to form immediately on the conjugate pad (5), p. 4, par. 6).
Chelobanov et al. teach a second mixture of the same two antibodies specific to two different cardiac marker proteins immobilized in the band (test zone formed on chromatographic membrane (7) is made in the form of one transverse test strip (12), and the adsorbed second monoclonal mouse antibodies specific for cardiac fatty acid binding protein and the adsorbed second monoclonal antibodies to troponin I are a mixture, which is saturated with test strip (12), claim 1). Chelobanov et al. teach antibodies of the second mixture are reactive with the initial complex to form an indicator complex (the immune complexes cross the test band (12) and are immobilized by the second monoclonal antibodies and as a result, in the presence of the markers in the blood sample above the threshold value, the test strip (12) turns purple, p. 4, par. 7).
Chelobanov et al. teach the first mixture has each antibody labeled with a color reagent and the test band (12) turns one color in the presence of the markers above a threshold value (colloidal gold particles, claim 1, e.g., purple, p. 4, par. 6-7). Specifically, Chelobanov et al. teach the immune complexes cross the test band (12), are immobilized by the second monoclonal antibodies of the test band (12) and as a result, in the presence of cardiac fatty acids binding protein and/or troponin I in the blood sample above the threshold value, the test band (12) turns purple (p. 4, par. 6-7). Since the test band (12) may turn purple in the presence of cardiac fatty acids binding protein or troponin I, in order for the test band (12) to turn purple in the presence of either cardiac fatty acids binding protein or troponin I, the first mixture must have each antibody labeled with a color reagent that generates the same color.
Regarding claim 30, Chelobanov et al. teach the second mixture of antibodies specific to two different cardiac marker proteins includes antibodies specific to cardiac troponin and antibodies specific to heart-type fatty acids binding protein (antibodies specific to troponin I and cardiac fatty acid binding protein, claim 1, see examples listed on p. 3-4; it is noted that cardiac fatty acid binding protein (also referred to as sBCLC) is the same as the instantly recited heart-type fatty acid binding protein, see par. 2 and 4 of Description).
Regarding claim 31, Chelobanov et al. teach the markers comprise cardiac troponin and heart-type fatty acids binding protein (markers of troponin I and cardiac protein binding fatty acids (also referred to as sBCLC), abstract, par. 1-3 of Description, p. 4, par. 6-7, claim 1; it is noted that cardiac fatty acid binding protein (also referred to as sBCLC) is the same as the instantly recited heart-type fatty acid binding protein, see par. 2 and 4 of Description). Chelobanov et al. teach the antibodies of the first mixture located in the same band and the antibodies of the second mixture located in the same band (claim 1, see (11) and (12) of figure) and thus, the antibodies of the first mixture are considered capable of simultaneously reacting with the markers in the blood sample and the antibodies of the second mixture are considered capable of simultaneously reacting with the markers in the blood sample (claim 1, e.g., p. 4, par. 6-7). Chelobanov et al. teach providing a visible signal if the concentration of said markers is higher than a predetermined threshold (the immune complexes cross the test band (12) and are immobilized by the second monoclonal antibodies and as a result, in the presence of the markers in the blood sample above the threshold value, the test strip (12) turns purple, p. 4, par. 7).
Regarding claim 35, Chelobanov et al. teach troponin I (abstract, e.g., p. 4, par. 6-7, claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Chelobanov et al. (RU 113847 U1, citations refer to previously cited translation by Google Patents retrieved on 4/30/2020, 8 pages) in view of Brennan et al. (U.S. 2014/0370502 A1) and Hess et al. (U.S. 2010/0159491 A1).
Regarding claims 32-34, Chelobanov et al. teach the device of claim 31.
Chelobanov et al. further teach their device detects cardiac troponin at concentrations of 1 ng/ml value and detects heart-type fatty acids binding protein at concentrations of 15 ng/ml (e.g., p. 4, par. 6, 10-11). 
Chelobanov et al. fails to specifically teach the threshold for each marker is derived from the distribution of its blood concentration in healthy population, the threshold is higher than the 95th percentile in the distribution for each other markers, and the threshold for each marker is lower than the maximal concentration of the marker which does not provide a visible signal if the marker is alone in the sample.
The limitations of claims 32-34 that the threshold for each marker is derived from the distribution of its blood concentration in healthy population, the threshold is higher than the 95th percentile in the distribution for each other markers, and the threshold for each marker is lower than the maximal concentration of the marker which does not provide a visible signal if the marker is alone in the sample are drawn to the derivation of the threshold for each marker. The instant specification exemplifies thresholds of 1 ng/ml for troponin and 5 ng/ml for heart-type fatty acids binding protein as satisfying the recited limitations (see p. 3, ln. 8-28, p. 6, ln. 31-p. 7, ln. 10 of instant specification).
Brennan et al. teach lateral flow devices akin to those of Chelobanov et al. for detecting the presence of two or more threshold levels of markers, including cardiac troponins (e.g., cTnT or cTnI), which can indicate myocardial infarction and other acute cardiac events (abstract, [0004]-[0007]).
Brennan et al. teach that equipping the device to detect threshold levels can enhance the sensitivity and/or specificity and/or range of the test, and/or to provide for more specific clinical evaluation, i.e. to draw different specific clinical conclusions [0007], [0028]; see also at [0033]-[0035], [0047], [0064]-[0066], claim 41. This use of multiple thresholds also provides the opportunity to quickly evaluate medical treatment options, and may be useful to monitor progression of a disease state or medical condition by measuring the evaluation of the analyte level through serial measurements over a period of time [0028]. Brennan et al. teach that such a system with multiple thresholds may be particularly meaningful in evaluating subjects with acute chest pain or other symptoms of myocardial infarction (MI) [0035].
Brennan et al. provide guidance with regard to how to configure the device for detection of the biomarker at a plurality of threshold levels, by using antibodies of different affinities [0011], [0065]. The difference in antibody affinity allows for the capture of different amounts of the same analyte on the same test device, thereby detecting the analyte at different threshold levels [0065]-[0066]. Brennan et al. report working examples in which cTnI was detected at concentrations as low as ~50 pg/ml [0096], Table 2, Fig. 10.
Brennan et al. further teach that a threshold level of cTnI of approximately 0.5 ng/mL or more has a high specificity for MI, such that a subject whose blood levels of cTnI is about 0.5 ng/ml or more would likely be experiencing myocardial damage [0035].
Hess et al. also relates to diagnosis of myocardial infarction using the known markers cardiac troponin and HFBP (termed H-FABP in the reference; see abstract and [0002], [0006]-[0007], [0030]). Additionally, Hess et al. envision that such measurements can be performed using a variety of solid support materials, including test strips [0043], [0091]. Hess et al. also contemplate comparing measured levels of the markers to threshold or reference amounts, in order to assess the significance of the test results [0046]-[0048].
Hess et al. further teach that the threshold/reference amount may be chosen according to the desired sensitivity or specificity of the diagnosis [0047], [0048]. Hess et al. also teach that the person skilled in the art is familiar with methods to develop antibodies with higher affinity or specificity [0039]. Hess et al. exemplify reference amounts for HFBP of 4950 pg/ml, 5550 pg/ml or 6000 pg/ml or 5700 pg/ml [0049].
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). There is a motivation to optimize result-effective variables (MPEP 2144.05).
The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims .... These cases have consistently held that in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990) (internal citations omitted).
It would have been obvious to one of ordinary skill in the art to arrive at the claimed invention by optimizing the values of the predetermined threshold levels in the device of Chelobanov et al., and/or by equipping the device to include additional threshold levels by applying the known technique of Brennan et al. in order to achieve a desired level of sensitivity and/or specificity, and/or to provide for more specific clinical evaluation.
In particular, the teachings of Brennan and Hess indicate that the value of a threshold or reference level was recognized in the prior art to be a result-effective variable, impacting the sensitivity and specificity of a test as well as impacting the specific clinical conclusions that can be drawn from the test results. There is a motivation to optimize result-effective variables (MPEP 2144.05).
Absent criticality, it would have been obvious to arrive at a device having threshold values, such as those cited in the instant specification, e.g., 1 ng/ml for troponin and 5 ng/ml for heart-type fatty acids binding protein, out of the course of routine optimization, for example by adding additional test regions with different thresholds.
Furthermore, additional direction to the currently recited threshold values is found in Brennan and Hess. As Hess taught threshold levels of HFBP of 4950 pg/ml, 5550 pg/ml or 6000 pg/ml or 5700 pg/ml, one of ordinary skill in the art could have arrived at the claimed threshold level of 5 ng/ml (i.e., 5000 pg/ml) simply by optimizing within the range of values as suggested by the prior art.
As above, one skilled in the art would have been motivated to do this in order to enhance the sensitivity and/or specificity and/or range of the test, and/or to provide for more specific clinical evaluation, i.e. to draw different specific clinical conclusions; as well as to provide the opportunity to quickly evaluate medical treatment options, and may be useful to monitor progression of a disease state or medical condition by measuring the evaluation of the analyte level through serial measurements over a period of time (as taught by Brennan). Further motivation is found in Hess, who similarly teach multiple thresholds for drawing different clinical conclusions and also express that threshold values are result-effective variables impacting the sensitivity and specificity of the test.
Response to Arguments
Applicant's arguments filed 31 August 2022 have been fully considered but they are not persuasive. 
With respect to the rejections of the claims under 35 USC 112(a), Applicant argues a “sample loading area” is inherent in every “lateral flow immune chromatography assay device” because the device cannot function if there is no way to load a sample into the device (p. 8, 10). This argument is not on point because the instant rejection is directed to the limitations “positioned between the proximal end and the band is a blood sample loading area of the immunoassay strip” and “a first mixture of two antibodies specific to two different cardiac markers, the first mixture is in the sample loading area” which are considered new matter because of the lack of disclosure for a sample loading area that includes a first mixture of two antibodies and the position of the sample loading area on the strip. 
Applicant further cites par. 7 of the instant specification and original claim 19 which disclose one or more mixtures of antibodies or antibody conjugates immobilized in an immunoassay strip as one or several narrow bands for support of “a first mixture of two antibodies specific to two different cardiac marker proteins … in the sample loading area” (p. 9, 12). However, while there is support for one or more mixtures of antibodies or antibody conjugates immobilized in an immunoassay strip in one or several bands, the specification fails to describe a mixture of two antibodies in a sample loading area and the position of the sample loading area on the strip in relation to a band as claimed. 
Applicant further argues that the claim preamble implicitly includes “a first mixture of two antibodies specific to two different cardiac marker proteins … in the sample loading area” because any “lateral flow immune chromatographic assay device” requires an antibody conjugate in order to function and cites the diagram provided from Wikipedia (p. 11). It is noted that the diagram is not a part of the original disclosure and that the components referenced in the diagram are not disclosed in the specification. As detailed above, the specification fails to describe a mixture of two antibodies in a sample loading area and the position of the sample loading area on the strip in relation to a band as claimed. 
Applicant further argues that the strip 11 of Chelobanov appears to correspond to the conjugate pad in Applicant’s cited diagram (p. 12). This is not persuasive. While the claims are given their broadest reasonable interpretation in the application of prior art, a determination of whether new matter has been entered into the claims is based on the ground that the claim recites elements without support in the original disclosure (see MPEP 608.04(a)). As detailed above, there is no disclosure of a sample loading area that includes a first mixture of two antibodies nor the position of the sample loading area on the strip. Thus, the amended device is not fully described in the original disclosure and the claims are rejected as introducing new matter.
With respect to the rejection of the claims under 35 USC 103, Applicant’s arguments regarding Straus and Siciliano have been considered but are moot because the new ground of rejection does not rely on these references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY L NGUYEN can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/Examiner, Art Unit 1677                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1677